United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-50381
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICHARD DEE THOMPSON,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. P-92-CR-3-1
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Dee Thompson, federal prisoner # 55709-080, appeals

the district court’s denial of his motion for reconsideration of

the denial of his motion for modification of his sentence

pursuant to 18 U.S.C. § 3582(c)(2).    The district court summarily

denied the motion in an order entered on January 6, 2003.

Thompson filed his motion for reconsideration on February 11,

2003.    See Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50381
                                -2-

1998)(pro se prisoner pleadings are deemed filed on date that

they are placed in the prison mail system for mailing).

     A motion for reconsideration in a criminal proceeding is a

legitimate procedural device.   United States v. Cook, 670 F.2d
46, 48 (5th Cir. 1982).   Such a motion is timely if it is filed

within the period allotted for noticing an appeal, in this case,

within ten days of the district court’s order denying the

§ 3582(c)(2) motion.   See United States v. Brewer, 60 F.3d 1142,

1143-44 (5th Cir. 1995); FED. R. APP. P. 4(b).

     Thompson’s motion for reconsideration was filed 36 days

after entry of the order denying the § 3582(c)(2) motion.    The

motion was therefore untimely, and the district court was without

jurisdiction to entertain it.   See United States v. Miramontez,

995 F.2d 56, 58 n.2 (5th Cir. 1993); Cook, 670 F.2d at 48.

Although the district court did not indicate whether it denied

the motion on its merits or for lack of jurisdiction, the denial

of the motion is AFFIRMED on jurisdictional grounds.   See United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

     AFFIRMED.